MEMORANDUM **
Jorge Manrique Ayala and Julia Ruiz Hernandez, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo due process claims, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000), and we deny the petition for review.
Petitioners contend that certain comments in the IJ’s decision exhibited bias and prejudice against them, violating their due process right to a neutral factfinder. Although phrased insensitively, the IJ’s comments do not exhibit bias or prejudice that may have affected the outcome of petitioners’ proceedings. See Rivera v. Mukasey, 508 F.3d 1271, 1276 (9th Cir. 2007) (no due process violation where alien did not show that the IJ had a “deep-seated favoritism or antagonism that would make fair judgment impossible”) (internal quotation marks and citation omitted).
Because the due process claim is petitioners’ only challenge to the agency’s dis-positive hardship determination, we need not reach petitioners’ contentions regarding continuous physical presence and good moral character. See 8 U.S.C. § 1229b(b)(l).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.